Opinion issued September 20, 2007


 


 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00608-CR
____________

STEVEN AVILEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1121804



MEMORANDUM  OPINION
	Appellant, Steven Avilez, attempts to appeal from the trial court's order of
direct contempt.  We dismiss for want of jurisdiction.
	In the course of a felony trial, the trial court held appellant in contempt for
giving non-responsive answers to the lawyers' questions, and ordered appellant
confined for six months.  Appellant filed a pro se notice of appeal.
	Contempt orders are reviewable by application for habeas corpus relief, not by
appeal.  See Collins v. Kegans, 802 S.W.2d 702, 704 (Tex Crim. App. 1991);
Alcevedo v. State, No. 13-05-726-CR, Tex. App. LEXIS 9793 (Tex. App.--Corpus
Christi November 9, 2006, no pet.) (mem. op. not designated for publication).
	We dismiss for want of jurisdiction.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).